Citation Nr: 0809911	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1969 to 
June 17, 1969.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO).

The veteran testified at a Travel Board hearing held in April 
2006 at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

In July 2006, the Board remanded this case for further 
medical development.  A supplemental statement of the case 
was issued in November 2007 by the VA Appeals Management 
Center (AMC) which continued the denial of the claims.  
The case has now been returned to the Board for further 
consideration of the appeal.  

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with right ankle 
arthritis.

2.  The veteran complained of right heel pain in service; 
early Achilles tendonitis was diagnosed. 
 
3.  A preponderance of the competent medical evidence of 
record supports the conclusion that there is no connection 
between the right ankle complaints in service and the 
veteran's currently diagnosed right ankle arthritis.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
military, and such may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right ankle 
disability.

The veteran seeks entitlement to service connection for a 
right ankle disability.  As is discussed elsewhere in this 
decision, the issue of the veteran's entitlement to service 
connection for a left knee disability is being remanded for 
further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

In July 2006, the Board remanded the case to the AMC in order 
to obtain additional medical evidence.  The veteran's claims 
were then to be readjudicated.

The record reveals that the veteran was provided with a VA 
examination and opinion in August 2006, with a further 
addendum opinion obtained in September 2007.  Copies of the 
examination report and addendum opinion have been associated 
with the veteran's claims file.  The Board's remand 
instructions were to provide a VA examination in order to 
determine the current nature and severity of the veteran's 
claimed right ankle disability, and to obtain the examiner's 
opinion as to whether any right ankle disability found is 
related to any incident of service, including the veteran's 
in-service complaints of right ankle and heel pain.  In this 
regard, the Board's remand instructions were completed as 
requested.

The claim was readjudicated in the November 2007 supplemental 
statement of the case.

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 8, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  This information 
was repeated in a July 2006 letter to the veteran from the 
AMC.

The January 2003 letter further emphasized: "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence"
The Board also notes that a subsequent letter from the RO 
dated April 29, 2005, specifically requested the veteran to 
send any medical reports that he had or inform the RO of such 
information or evidence.  

The January 2003 VCAA letter instructed the veteran as 
follows:  "tell us about any information or evidence that 
you want us to try to get for you."  In a letter dated in 
March 2006, the RO informed the veteran:  "If you have any 
information of evidence that you have not previously told us 
about or given to us, . . . pleas tell us or give us that 
evidence as soon as possible."  These requests comply with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO and the AMC informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter dated March 27, 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards." The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In any event, because the veteran's claim of service 
connection for a right ankle disability is being denied, the 
matters of degree of disability and effective date are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, that of service connection for a right ankle 
disability, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA outpatient 
medical treatment records, his service medical records and 
provided him with comprehensive examinations in March 2005 
and August 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied with regard to the issue 
of service connection for a right ankle disability.  See 38 
C.F.R. § 3.103 (2007).  The veteran has been ably represented 
by his service organization.  He was accorded the opportunity 
to present evidence and argument in support of his claim.  He 
testified at a Travel Board hearing in April 2006.

Accordingly, the Board will proceed to a decision as to this 
issue.



Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.309(a) (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim. 
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran's contentions

In a January 2003 statement in support of his claim, and in 
his April 2006 testimony, the veteran contended that his 
right ankle disability was first manifested in service during 
basic training in 1969.  He stated that, after being 
furnished a cast and crutches, against the advice of the 
doctors, he was made by his drill sergeant to continue the 
same duties as before in basic training, including marching, 
crawling, jogging double time, push-ups, jumping jacks, 
bayonet training, and jumping in fox holes.  

The veteran further contends, in substance, that his in-
service right ankle problems progressed to the disability he 
currently experiences.  He indicated that every year or two 
years he would go to see a doctor for his ankle problems. He 
attached to his January 2003 statement a list of health care 
providers who he contends treated him for right ankle 
problems from 1974 to 1992.  The veteran has not, however, 
been able to secure records of treatment of the right ankle 
prior to 1992.

Discussion

In the interest of clarity, a Hickson analysis will be 
employed.

With respect to the Hickson element (1), current disability, 
a VA x-ray study done in March 2005 showed the veteran's 
right ankle to have degenerative disease with subchondral 
sclerosis and osteophyte formation at the tibia and talus.  
The examiner diagnosed the veteran with right ankle 
arthritis.  In August 2006,  X-rays of the right ankle showed 
degenerative changes to the ankle joint.  Therefore, Hickson 
element (1) is met.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury. 

With respect to disease in service, a review of the veteran's 
service medical records reveals that on March 4, 1969, the 
veteran was treated for a complaint of right heel pain on 
walking.  The diagnostic impression was that he had early 
Achilles insertion stress.  Between March 5, 1969 and April 
3, 1969 the veteran wore a cast on his right foot and was 
issued crutches.  The diagnostic impression was early 
Achilles tendonitis.    

There is no evidence that the veteran was diagnosed with 
arthritis during service [on March 20, 1969, an x-ray was 
within normal limits] or within one year after service.  The 
first evidence in the record that arthritis was diagnosed is 
in a report from a private physician, Dr. J.S., dated 
December 4, 2002, some 33 years after service.  The 
presumptive provisions of 38 C.F.R. § 3.309(a) are therefore 
not for application.

With respect to injury, there is no record of a specific 
injury to the veteran's right ankle.  The veteran testified 
in April 2006 that his disability was due to marching and 
other physical activities.  

Thus, Hickson element (2) has arguably been met to the extent 
that the veteran was treated for Achilles tendonitis during 
service.  

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  In this case, there is a letter dated in 
January 2004 from the veteran's private physician, Dr. J.L., 
who stated that the veteran had been under his care for a 
number of years for a posterior tibial tendon 
dysfunction/rupture of the right foot, and that the problem 
had originally begun as a service related injury in 1969.  
This is clearly competent medical evidence which is 
supportive of the veteran's claim. 

However, a VA examiner in March 2005 and in an April 2005 
addendum to her examination report stated that she had 
reviewed the claims file and opined that the veteran's right 
ankle arthritis was not at least as likely as not related to 
his three months of active service in 1969.  Another VA 
examiner in August 2006 also stated that he had reviewed the 
veteran's claims file and x-rays.  In a September 2007 
addendum, he opined that the veteran's right ankle condition 
was not related to or caused by any incidents in his service 
records; that it was less likely caused or aggravated by any 
incidents during his service.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Two different VA examiners have opined that the veteran's 
current right ankle disability is not likely related to the 
record of in service complaints and treatment of his right 
ankle.  In an April 2005 addendum to her March 2005 
examination report, the VA examiner opined that the veteran's 
right ankle arthritis was not at least as likely as not 
related to his three months of active service in 1969.  In a 
September 2007 addendum to his August 2006 examination 
report, another VA examiner opined that the veteran's right 
ankle condition was less likely caused or aggravated by any 
incidents during his service.  Both VA examiners reviewed the 
claims file, including the veteran's service medical records.  
Their negative opinions are based on review of the file and 
on their objective observations based on their examination of 
the veteran and the x-rays.  

By contrast, the favorable opinion by the veteran's private 
physician, Dr. J.L., was not based on a review of the 
veteran's claims file and the service medical records, did 
not contain a medical history, and did not provide details of 
his objective observations from examination of the veteran. 

Because of their reliance on physical examination, x-rays of 
the veteran's right ankle, interview of the veteran, and 
review of the claims file and service medical records, the 
Board finds that the opinions of the VA examiners are more 
probative than the statement/opinion of Dr. J.L.  

The Board further notes that the two VA opinions appear to be 
congruent with the veteran's medical history, in particular a 
large time gap in the medical records extending for many 
years after service before the veteran was diagnosed with 
right ankle arthritis. Specifically, there is no evidence of 
a right ankle disorder in service after April 3, 1969.  He 
was given a medical discharge as of June 17, 1969, but that 
was due to a right femur disability, not an ankle problem.  
The earliest post-service medical evidence of a right ankle 
disability is in a letter from Dr. R.J. dated January 28, 
1992, some 23 years after service.  A diagnosis of 
degenerative joint disease is not seen in the record until a 
report from Dr. J.S. dated December 4, 2002, some 33 years 
after service.  

Although the veteran asserts that his difficulties with his 
right ankle have existed since service and can be attributed 
to the problem with his right ankle that he experienced in 
service during 1969, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by the veteran are not 
competent medical evidence and do not serve to establish 
medical nexus.

The veteran's presentation includes the contention that he 
has had right ankle problems continually after service.  The 
Board is of course aware of the provisions of  38 C.F.R. 
§ 3.303 pertaining to continuity of symptomatology, discussed 
above.  However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2007); see also Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court made clear that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  See Voerth, 13 Vet. App. 117, 
120-1 [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

In this case, as has been discussed above the record is 
devoid of contemporaneous, objective medical evidence of 
right ankle problems for over two decades after service.  
Although the veteran has indicated that he sought medical 
treatment for the right ankle prior to 1992, he has not 
provided supporting medical evidence, or releases to obtain 
such medical evidence. See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].  

Accordingly, continuity of symptomatology after service is 
not demonstrated.

Therefore, Hickson element (3) is not met.  The weight of the 
probative evidence of record is against a grant of service 
connection for a right ankle disability, and the veteran's 
claim is denied.  



ORDER

Service connection for a right ankle disability is denied.  


REMAND

2.  Entitlement to service connection for a left knee 
disability.

The Board remanded this issue in July 2006 for a medical 
nexus opinion.  
The Board's July 2006 remand included an instruction that the 
examiner express an opinion as to whether any diagnosed left 
knee disability is related to any incident of service.  In 
his September 2007 addendum to his August 2006 examination 
report, the examiner stated that, inasmuch as he was a 
podiatrist, the examination was limited to the veteran's foot 
and ankle, not his knee, and that the veteran needed to be 
examined by a different department for his knee.  No 
subsequent examination was conducted and no medical opinion 
was rendered.  

Therefore, the Board's remand instructions relating to the 
left knee were not complied with, and another remand is 
needed in order to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by an 
appropriately qualified physician.  The 
reviewing physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left knee disability is related to his 
military service.  If the reviewing 
physician deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran may be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a left knee disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


